Russell, J.
The court did not err in striking the plea, because the action was proceeding ex contractu, and the defendant attempted to set off a. matter ex delicto and to obtain a judgment against the plaintiff. The *772decision of the case is controlled by the ruling in Hecht v. Snook, 114 Ga. 921 (41 S. E. 74). Judgment affirmed.
Decided February 15, 1911.
. Complaint; from city court of Americus — Judge Crisp. February 4, 1910. o
Shipp & 'Sheppard, for plaintiff in error.
Allen Fort & Son, contra.